     Case 2:18-cv-00977-WKW-SRW Document 4 Filed 11/19/18 Page 1 of 4



                       IN THE UNITED.STATES DISTRICT COIRECEIVEP
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION     1013 Nov I q p
LAKENDRA COOK,CHRISTOPHER                                              DEBRA P..HACKETT. CLK
GRAY,and SHARON MOTLEY,on behalf                                           U.S. DISTRICT COURT
of themselves and those similarily situated,                            ..'IIDDLE DISTRICT ALA

        Plaintiffs,
                                                            Case No. d: 8-cv-         -
v.
                                                                    (CLASS ACTION)
HAL TAYLOR,in his official capacity as
Secretary 6f the Alabama Law Enforcement
Agency,

       Defendant.


                  PLAINTIFFS' MOTION FOR CLASS CERTIFICATION

       Plaintiffs Lakendra Cook, Christopher Gray, and Sharon Motley hereby move the Court

pursuant to Rule 23(a),(b)(2), and (g) of the Federal Rules of Civil Procedure for certification of

a class. In support of this Motion, Plaintiffs state as follows:

        1.      Ms. Lakendra Cook, Mr. Christopher Gray, and Ms. Sharon Motley move for

certification of and seek to represent a Class, which is proposed to be defined as:

       All individuals whose driver's licenses are suspended for nonpayrnent of traffic
       tickets.

       2.      Certification is appropriate under Rule 23(a)(1) because joinder is impracticable.

The Class includes thousands ofindividuals who are spread across the state, are low-income, and

would not have the ability to litigate their claims individually.

       3.      Certification is appropriate under Rule 23(a)(2) because the claims of the Class

are common. The legal and factual issues causing injury to the Class derive from courts

suspending driver's licenses pursuant to Alabama Rule of Criminal Procedure 26.11(i)(3) for
     Case 2:18-cv-00977-WKW-SRW Document 4 Filed 11/19/18 Page 2 of 4



failure to pay a fine, penalty, and/or court costs without any meaningful notice, pre-deprivation

hearing, or determination of ability to pay, as well as ALEA's enforcement of the suspension.

        4.      Certification is appropriate under Rule 23(a)(3) because the claims of Plaintiffs

Cook, Gray, and Motley are typical of those of the putative Class members. Alabama Rule of

Criminal Procedure 26.11(i)(3) and the challenged practices equally apply to the named

Plaintiffs and all other putative members ofthe Class.

        5.      Certification is appropriate under Rule 23(a)(4) and 23(g) because Plaintiffs

Cook, Gray, and Motley can adequately represent the Class and are represented by competent

counsel. They have no conflicts with the putative Class members, are willing and able to lead

the litigation, and have experienced counsel.

        6.      Certification is appropriate under Rule 23(b)(2) because ALEA has acted on

grounds generally applicable to members of the Class through the challenged practices and

pursuant to Rule 26.11(i)(3). The ongoing violation of the constitutional rights of Plaintiffs and

the putative members of the Class can be resolved through class-wide injunctions. Specifically,

Plaintiffs Cook, Gray, and Motley seek an injunction on behalf of the Class that would mandate

that ALEA lift current license revocations entered pursuant to Rule 26.11(i)(3), reinstate licenses

without charging a reinstatement fee if nonpayment is the only reason for the suspension, and

provide notice to license-holders of this change. Plaintiffs also seek a declaration that,both Rule ,

26.11(i)(3) and ALEA's enforcement ofthe Rule are unconstitutional.

        7.      For these reasons and the reasons set forth in the accompanying Memorandum,

the declarations of Plaintiffs and Mr. West and the Exhibits appended thereto, and any other

matters presented to the Court, Plaintiffs respectfully request the Court grant this Motion and

certify the. Class.
    Case 2:18-cv-00977-WKW-SRW Document 4 Filed 11/19/18 Page 3 of 4




Dated November 19, 2018.            Respectfully submitted,


                                    Micah West
                                    On behalfofCounselfor Plaintiffs

                                    Micah West(ASB-1842-J82F)
                                    Sara Zampierin(ASB-1695-S34H)
                                    SOUTHERN POVERTY LAW CENTER
                                    400.Washington Avenue
                                    Montgomery, Alabama 36104
                                    Telephone:(334)956-8200
                                    Fax:(334)956-8481
                                    micah.west@splcenter.org
                                    sara.zampierin@splcenter.org

                                    Danielle Davis*
                                    SOUTHERN POVERTY LAW CENTER
                                    201 St. Charles Avenue, Suite 2000
                                    New Orleans, LA 70170
                                    Telephone:(504)526-8982
                                    Fax:(504)486-8947
                                    danielle.davis@splcenter.org

                                    *applicationfor pro hac viceforthcoming

                                    Attorneys for Plaintiffs
     Case 2:18-cv-00977-WKW-SRW Document 4 Filed 11/19/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that arrangements have been made to deliver a true and correct copy of

the foregoing by process service to the following parties, at the below addresses:


       Hal Taylor, Secretary of Alabama Law Enforcement Agency
       201 South Union Street, Suite 3000
       Montgomery, AL 36130

Forinal proof ofservice will be filed with the Court when completed.

       I further certify that arrangements have been made to deliver a true and correct courtesy

copy ofthe foregoing by hand delivery and by electronic mail to the following:

       James W.Davis, Section Chief
       Constitutional Defense Section
       Office ofthe Attorney General
       501 Washington Avenue
       Montgomery, AL 36104
       E:jimdavis@ago.state.al.us

DATED this Novernber 19, 2018..


                                                 Micah West
